internal_revenue_service number info release date date cc psi 1-cor-122546-01 uilc we are responding to correspondence submitted to us on your behalf by the cincinnati service_center requesting to rescind your revocation of s_corporation status the internal_revenue_service processed your statement revoking s_corporation status effective for date as per your request and confirmed such action by sending a notice dated date the information submitted explains that on date you sent a statement rescinding the s_corporation revocation to the internal_revenue_service however it appears that the only request to rescind the revocation was received by the service_center on date under a ii of the income_tax regulations if a recission statement is filed before the revocation becomes effective and is filed with the proper service_center the recission is effective on the date it is so filed because your recission statement was received after date the effective date it is invalid generally if the irs questions whether the recission statement was filed timely acceptable proof is a certified or registered mail receipt b your statement with stamped irs received date or c an irs letter stating the recission has been processed if you can provide proof of mailing your rescission statement prior to date then we may be able to assist you sec_1_1362-5 of the income_tax regulations explains that absent the commissioner’s consent an s_corporation whose election has terminated may not make a new election under sec_1362 of the internal_revenue_code for five taxable years as described sec_1362 however the commissioner may permit the corporation to make a new election before the five-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of termination tends to establish that fact consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election as a courtesy we have included a copy of form_1120 and instructions to form_1120 as an introduction to the type of tax_return you will be required to file until you can legitimately re-elect s_corporation status you may locate further tax information by going to the irs website at www irs gov which provides connections to forms instructions and publications as well as valuable business links please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures form_1120 instructions
